DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/2020, 11/19/2019 and 9/9/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                  
                                                  Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radiation unit” in claim 1, and “a heat storage unit” in claim 6.

Claim limitation “a radiation unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “radiation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a heat storage unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “heat storage” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.                                                                                                                              A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

A heat storage unit treated as meaning the heat storage unit comprises plurality of plates. See claim 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).          
 
                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “a third through hole” in line 3, which is confusing as claim 3 depends from claim 1 which has not yet set forth any previous first and second through holes. Therefore, the limitation of claim 3 calling for a third through hole is indefinite in scope. For examination purposes, claims is being considered as to depend on claim 2.
Claim 4 is rejected based upon its dependency from claim 3.

                                          Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2010/0263829).
In regards to claim 1, Kimura discloses a pneumatic radiation air conditioner (pneumatic radiation laminar flow unit; par. 163; Figs. 1-7) comprising: a radiation unit (unit where space through which the air-conditioning air that has passed through the heat exchanger 20 flows), (Figs 4-7) configured to radiate air-conditioning air; and a fan (22) configured to feed the air-conditioning air to the radiation unit (1), wherein the radiation unit includes: a first chamber (11, adjustment case), through which the air-conditioning air flows; a second chamber (16, mixer case) configured to take in the air-conditioning air discharged from the first chamber (11) and discharge the air-conditioning air and radiate heat of the air-conditioning air to a space (S) to be air conditioned (refer to Fig. 5); and an air stream adjuster (air volume adjustment members 3 and 5) configured to adjust air velocity distribution and air volume distribution of the air-conditioning air that is discharged from the first chamber (11) to the second chamber (16), (refer to par. 259).  
In regards to claim 5, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura as modified teaches wherein an area of passage of the air-conditioning air in the first chamber decreases from an upwind side to a downwind side (refer to par. 177, wherein decreases with increase in the distance from the air inlet 18).  
In regards to claim 6, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura teaches wherein the second chamber (16) includes a heat storage unit (heat storage radiation flow divider, 2) constituted by a plurality of (plurality of heat transfer plate or flow dividing fins, 8), (refer to par. 184), the heat storage unit (2) being configured to store the heat of the air-conditioning air discharged from the second chamber (16) and radiate the stored heat (refer to par. 184), wherein the plurality of plates (8) are arranged such that a gap (refer to the gaps formed in between the plurality of plates 8 as can be seen in Fig. 4) is formed between every two adjacent plates (8), the gap allowing the air-conditioning air to pass therethrough (refer to par. 182).
In regards to claim 8, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura teaches further comprising a heat exchanger (20) disposed on an air passage between the fan (22) and the radiation unit, the heat exchanger (20) being configured to perform heat exchange of the air-conditioning air (refer to par. 223).
  
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0263829) in view of Uehara et al. (JP H10148368, provided by applicant). 
In regards to claim 2, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura teaches wherein the air stream adjuster (3/5) includes a first through-hole (air blow-off port 12A) formed therein, through which the air-conditioning air is discharged to the second chamber (16), the second chamber (16) includes a group of second through-holes (9) formed therein, through which the air-conditioning air is discharged to the space (S) to be air conditioned, and a total area of the group of second through-holes (9) is greater than a total area of the group of first through-holes (12A).  
          Kimura does not explicitly teach the first through hole having a group of holes, and a total area of the group of second through-holes is greater than a total area of the group of first through-holes.
        Uehara teaches an air supply box (21; Fig. 1), wherein a group of first through holes (a multitude of small holes 33 on diffuser 31, which modifies the first through-hole of the primary reference), and a total area of the group of second through-holes (a multitude of small holes 33 on diffuser 37 which is equivalent to second through-holes 9 of the primary reference) is greater than a total area of the group of first through-holes (as can be seen in Fig. 3, where the W and L of a total area of the group of the second through-holes is greater than the W and L of  a total area of the group of first through-holes).
(refer to par. 41).
In regards to claim 3, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura teaches wherein the air stream adjuster (3/5) includes: a third through-hole (induction port 162), through which the air-conditioning air is discharged to the second chamber (16); a guide (51) disposed in the third through-hole (162) and configured to guide an air stream (refer to Fig. 5); and an airflow path (air guide path, K) that is a space between the guide (51) and the third through-hole (162), the airflow path being configured such that an area of passage (interval HA and HB; Fig. 6) of the air stream in the airflow path increases from an upwind side to a downwind side (refer to Fig. 5).  
In regards to claim 4, Kimura meets the claim limitations as set forth above in the rejection of claim 3. Further, Kimura teaches wherein the guide includes: a support portion (7; Fig. 5) disposed such that a gap (space N) is formed between the support portion (7) and a peripheral surface of the third through-hole (162); and a flap portion (guide flange 32 and air guide 12) provided downwind of the support portion (7), the flap portion (32/12) being sloped in a manner to expand (to extend toward the induction port 162; par. 194) from the upwind side to the downwind side (Fig. 7), the flap portion (32/12) being configured to change an advancing direction (downward) of the air-conditioning air that passes through the gap (N) between the support portion (7) and the peripheral surface of the third through-hole (162), (as can be seen in Fig. 7).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US2010/0263829) in view of Lee et al. (CN 103968515, see attached translation).
In regards to claim 7, Kimura meets the claim limitations as set forth above in the rejection of claim 1. Further, Kimura teaches wherein the second chamber (16) includes an air discharger (lower portions of second chamber 16; Fig. 5) that is formed on a part of the second chamber (Fig. 5), the part facing the space (S) to be air conditioned (refer to Fig. 5), but does not explicitly teach he air discharger has a corrugated shape in which ridges and grooves are alternately arranged in a width direction or a depth direction of the space to be air conditioned.  
          Lee teaches an air outlet of an air conditioning system (refer to Figs. 4-5) wherein the second chamber (equivalent to the chamber of inlet 11) includes an air discharger that is formed on a part of the second chamber, the part facing the space (indoor space) to be air conditioned, and the air discharger has a corrugated shape (20, arc shaped protrusions) in which ridges and grooves are alternately arranged in a width direction or a depth direction of the space to be air conditioned  (as can be seen in Figs. 4-5).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the air discharger of Kimura to have a corrugated shape in which ridges and grooves are alternately arranged in a width direction or a depth direction of the space to be air conditioned as taught by Lee’s invention in order for the wind can be blown out from the perforations 21 without being disturbed and blow to a farther position, thus improve the overall temperature control capability of air-conditioning equipment (refer to par. 73).
                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763